Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a scroll-type fluid machine having a dimensional difference in an axial direction between an insertion port of the positioning hole on a main body casing side and an end surface of the slewing bearing facing a motor casing side is configured to be smaller than a dimensional difference in the axial direction between a tip end of the drive shaft on a main body unit side and a tip end of the positioning pin on the main body unit side" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 9 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a scroll-type fluid machine having a dimensional difference in an axial direction between an end surface of the slewing bearing facing a motor casing side and an insertion port of the positioning hole on a main body casing side is smaller than a difference between a protruding dimension of the drive shaft in the axial direction from the insertion port of the positioning hole on the motor casing side and a protruding dimension of the 
Claim 17 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a method for assembling a fluid machine having a main body unit which expands or compresses a fluid and includes a main body casing, a fixed Page 5 of 8Application No. 16/086,829 Attorney Docket No. 110900.PB616USscroll, and an orbiting scroll provided to face the fixed scroll to make an orbiting motion, and a dimensional difference in an axial direction between an insertion port of the positioning hole on a main body casing side and an end surface of the slewing bearing facing a motor casing side is configured to be smaller than a dimensional difference in the axial direction between a tip end of the drive shaft on a main body unit side and a tip end of the positioning pin on the main body unit side." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/27/2021